Beck, J.
-This is an action to recover the value of certain personal property alleged to have been illegally seized and sold by defendant, who was the deputy treasurer of the county, in satisfaction of certain taxes assessed against plaintiff. The canse was tried by the court without a jury, and is brought here for review upon the evidence by plaintiff, against whom judgment was rendered in the District Court. There were *409neither findings of facts nor of law by the District Court, The only question raised is that the judgment is not supported by the evidence. The bill of exceptions, as it is presented to us in plaintiff’s abstract and printed in full therein, does not purport to set out all the evidence, but simply “all the material evidence produced in the cause.” We have repeatedly held that we cannot review the facts of a case unless we have before us all the evidence, and that when the substance of the evidence is certified by the trial judge, we cannot disturb the judgment appealed from. McKenzie v. Kitter, 27 Iowa, 254; Burlington Gas Light Co. v. Green, Thomas & Co., 21 Iowa, 335.
Aeeibmed.